Name: Commission Regulation (EEC) No 1243/79 of 25 June 1979 amending for the fifth time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 79 Official Journal of the European Communities No L 158/5 COMMISSION REGULATION (EEC) No 1243/79 of 25 June 1979 amending for the fifth time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries fixed in units of account should, before application of the new special rates, be converted into ECU by applying a coefficient of 1 -208953 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1393/76 is hereby amended as follows : 1 . In paragraph 3 (b) and (c) of Article la, the expres ­ sion 'the European monetary unit of account' shall be replaced by the expression 'the totality of the currencies referred to in paragraph 2'. 2 . Annex III shall be replaced by the following Annex : ANNEX III The special rate specified in Article la of Regula ­ tion (EEC) No 1393/76 is : (a) For the Belgian franc and the Luxembourg franc : Bfr/Lfr 1 = 00253433 ECU ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (3), and in particular Article 18 (7) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article la of Commission Regulation (EEC) No 1 393/76 (4 ), as last amended by Regulation (EEC) No 2819/78 (5), fixed special rates applicable to liqueur wines with the exception of liqueur wines orig ­ inating in Cyprus and called 'Cyprus sherry' in the producer country ; Whereas the said Article la provides, in paragraph 3, that the special rate for the floating currencies shall be equal to the conversion rate for the currency concerned against the European monetary unit of account ; whereas, following the entry into force of the European monetary system, the European monetary unit of account no longer exists ; whereas it was made up of the totality of the Member States' currencies kept at any given moment within a maximum spread of 2-25 % ; whereas this group of currencies, increased to include the French franc and the Irish pound, still exists ; whereas the mechanism hitherto applied can accordingly still be maintained ; whereas, however, it is necessary to alter the wording of the said provision ; Whereas the said Article la requires the special rates given in Annex III to Regulation (EEC) No 1393/76 to be adapted with effect from 1 July 1979 ; Whereas the special rates are henceforth to be fixed in ECU ; whereas, accordingly, and in accordance with Article 1 of Council Regulation (EEC) No 652/79 (6), the free-at-frontier reference prices which are still (b) For the Danish krone : Dkr 1 = 0141 125 ECU ; (c) For the German mark : DM 1 = 0-398305 ECU ; (d) For the French franc : FF 1 = 0172464 ECU ; (e ) For the pound sterling : £ 1 = 1-56859 ECU ; (f) For the Irish pound : £ (Irl) 1 = 1-50912 ECU ; (g) For the Italian lira : Lit 100 = 0-0894287 ECU ; (h) For the Dutch guilder : F1 1 = 0-367543 ECU.' (&gt;) OJ No 106, 30 . 10 . 1962, p . 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p. 1 . P) OJ No L 54, 5 . 3 . 1979, p. 1 . ( «) OJ No L 157, 18 . 6 . 1976, p . 20 . (5) OJ No L 334, 1.12. 1978 , p . 58 . (') OJ No L 84, 4. 4 . 1979, p . 1 . Article 2 This Regulation shall enter into force on 1 July 1979 . No L 158 /6 Official Journal of the European Communities 26 . 6 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 June 1979 . For the Commission Finn GUNDELACH Vice-President